Proceeding pursuant to CPLR article 78 to review a determination of the respondent Town Board of the Town of Islip dated November 20, 1984, which, after a hearing, found that the petitioner had violated Islip Town Code §§ 21-2 (C) and 21-2 (D) prohibiting the disposal of solid waste generated outside the Town of Islip in the town waste-disposal system and imposed a one-month suspension of its permit to collect solid waste.
Determination confirmed and proceeding dismissed on the merits, with costs.
The determination is supported by substantial evidence, and a one-month suspension is not shocking to one’s sense of fairness (see, Matter of Purdy v Kreisberg, 47 NY2d 354; Matter of Pell v Board of Educ., 34 NY2d 222).
We have examined the petitioner’s further contentions and find them to be without merit. Mangano, J. P., Gibbons, Brown and Kooper, JJ., concur.